Citation Nr: 1531267	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a timely substantive appeal was submitted to perfect an appeal of a September 14, 2010 rating decision.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the Veteran's substantive appeal (VA Form 9) of September 14, 2010 rating decision, which was received by the RO on August 16, 2012, was untimely.  The Veteran has perfected a timely appeal as to that decision.

The Veteran appeared at a hearing before the undersigned in June 2014.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The agency of original jurisdiction mailed a statement of the case to the Veteran on May 23, 2012.

2.  The Veteran received the statement of the case on June 17, 2012.

3.  The Veteran's substantive appeal was not received until August 16, 2012, and he did not request an extension of the 60-day period to file a substantive appeal or submit evidence that required the issuance of a supplemental statement of the case.

4.  VA has not waived any issue with respect to the timeliness of the substantive appeal, either explicitly or implicitly, by taking action that indicates the merits of the Veteran's service connection claims are on appeal.  


CONCLUSION OF LAW

The substantive appeal received on August 16, 2012, was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.
A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal generally must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1). 

When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

However, if (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence, in accordance with 38 C.F.R. § 19.31, requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the claimant, even if the 60-day period extends beyond the expiration of the one-year appeal period.  38 C.F.R. § 20.302(b)(2). 

Additionally, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  The request for an extension must be made in writing prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

Here, the agency of original jurisdiction mailed the Veteran a statement of the case on May 23, 2012.  Therefore, the Veteran had until July 23, 2012, 60 days after the mailing of the statement of the case, to file a substantive appeal.  

The Veteran testified he received the statement of the case on June 17, 2012.  However, the agency of original jurisdiction did not receive his substantive appeal until August 16, 2012.  Although the Veteran testified he hand delivered the appeal to the Manila RO because he does not trust the Philippine postal system, the record includes an envelope that indicates the substantive appeal was mailed on August 9, 2012.  Therefore, the Veteran did not file his substantive appeal within 60 days of the mailing of the statement of the case as required by 38 U.S.C.A. § 7105.  

The Veteran asserts he should have been given 60 days from the date he received the statement of the case to file a substantive appeal due to the inefficiency of the Philippine postal system.  However, it is clear from the record that he knew his substantive appeal must be submitted by July 23, 2012, because the VA Form 9 he mailed on August 9, 2012 was dated July 23, 2012.  Furthermore, the Veteran received the statement of the case more than a month prior to the end of the 60-day period for filing a substantive appeal, but he did not request an extension prior to expiration of the time limit as permitted under 38 C.F.R. § 20.303.  He has not provided any other reason for his delay in filing.  Thus, he has not established good cause that warrants an extension of the 60-day filing period.

The other exceptions to the 60-day filing period are inapplicable in the Veteran's case.  His rating decision was issued in September 2010; therefore, the initial one-year appeal period expired in September 2011.  See 38 C.F.R. § 20.302(b)(1).  There was also no evidence filed within the one-year appeal period that required the issuance of a supplemental statement of the case.  See 38 C.F.R. § 20.302(b)(2).  
In some instances, VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, by taking action that indicates a claim is on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  There has been no such waiver in this case.  The AOJ acted promptly and clearly communicated to the Veteran that his claims were not appeal because his substantive appeal was not timely filed.  See id. at 47 (recognizing "VA's legitimate interests in promoting efficiency in the adjudication process, conserving scarce resources, and obtaining repose by disallowing stale claims").  

Ultimately, the record establishes the Veteran failed to file his substantive appeal within the 60-day period required by 38 U.S.C.A. § 7105, even though he received a statement of the case well before the filing period expired.  The Board is not permitted to entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  The Veteran's substantive appeal does not confirm to the law and must be deemed untimely.  The September 2010 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  However, the Veteran may seek to reopen his claims by submitting new and material evidence in the future.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).


ORDER

The August 16, 2012 substantive appeal of the September 14, 2010 rating decision is dismissed as untimely.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


